 
Exhibit 10.3
 
WARRANT EXCHANGE AGREEMENT
 
WARRANT EXCHANGE AGREEMENT, dated as of __________, 2012 (this “Agreement”),
between HANCOCK FABRICS, INC., a Delaware corporation (the “Issuer”) and
__________ (the “Holder”).
 
WHEREAS, the Issuer has outstanding, among other things, warrants (the “Existing
Warrants”) to purchase shares of common stock of the Issuer, par value $0.01 per
share (the “Common Stock”), issued in connection with the issuance of the
Company’s Floating Rate Series A Secured Notes due 2013 (the “Existing Notes”),
pursuant to the Master Warrant Agreement, dated as of June 17, 2008, between the
Issuer and Continental Stock Transfer & Trust Company, as warrant agent;
 
WHEREAS, the Holder currently owns __________ Existing Warrants to purchase
__________ shares of Common Stock (the “Existing Holder Warrants”);
 
WHEREAS, the Holder desires to exchange, and the Issuer desires to allow the
exchange of, all of the Existing Holder Warrants for new warrants (the “New
Warrants”) entitling the Holder to purchase an amount of shares of Common Stock
equal to the sum of (i) the number of shares of Common Stock for which such
Existing Holder Warrants are exercisable plus (ii) a number of additional shares
of Common Stock equal to the Holder’s prorated portion (based on the aggregate
number of Existing Warrants being exchanged for New Warrants by holders of
Existing Warrants) of ten percent (10%) of the fully diluted shares of Common
Stock of the Issuer outstanding immediately prior to the Exchange (as defined
below) (the “Exchange Consideration”), to be issued under a Master Warrant
Agreement (the “Master Warrant Agreement”) between the Issuer and Continental
Stock Transfer & Trust Company, as warrant agent (the “Warrant Agent”)
(collectively, the “Exchange”);
 
WHEREAS, to effect the Exchange, the Holder will surrender the Existing Holder
Warrants in exchange for New Warrants in a manner expected to be exempt
from  registration under United States securities laws pursuant to Section
3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”); and
 
WHEREAS, concurrently with or subsequent to the Exchange, the Issuer proposes to
exchange the Existing Notes for a combination of the Issuer’s Floating Rate
Series A Secured Notes due 2017, to be issued under an indenture between the
Issuer and Deutsche Bank National Trust Company, as trustee, and cash
considerations (collectively, the “Note Exchange”).
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Issuer and the
Holder hereby agree as follows:
 
ARTICLE I
EXCHANGE
 
Section 1.1           Exchange.  On the basis of the representations, warranties
and agreements herein contained, but subject to the terms and conditions herein
set forth, at the Closing (as defined below), (i) the Holder shall cause to be
validly and irrevocably surrendered for exchange and cancellation the Existing
Holder Warrants and (ii) the Issuer shall cause the New Warrants as set forth on
Schedule I to be (a) deposited with the Warrant Agent on behalf of the Holder,
and registered in the name of Cede & Co., as the nominee of The Depository Trust
Company, duly executed by the Issuer and countersigned by the Warrant Agent as
provided in the Master Warrant Agreement, in the case of New Warrants that are
issued in the form of global warrant certificates (the “Global Warrants”), or
(b) registered by the Warrant Agent on behalf of the Holder in the warrant
register maintained by the Warrant Agent for the purpose of registering the New
Warrants (the “Warrant Register”), in the case of New Warrants that are issued
by book-entry registration on the books of the Warrant Agent (the “Book-Entry
Warrants”).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2           Consideration.  In exchange for each Existing Holder
Warrant properly exchanged, the Holder will receive the Exchange Consideration
as set forth on Schedule I.  The amount of New Warrants issued to the Holder for
all Existing Holder Warrants exchanged by the Issuer will be rounded down, if
necessary, to the nearest whole New Warrant.  This rounded amount will be the
number of New Warrants the Holder will receive, and no additional cash will be
paid in lieu of any New Warrants not received as a result of such rounding down.
 
Section 1.3           Closing.  The closing of the Exchange (the “Closing”)
shall take place at the offices of O’Melveny & Myers LLP, Two Embarcadero
Center, 28th Floor,
 
San Francisco, California 94111 within three (3) business days of the execution
and delivery of this Agreement by each of the parties hereto, provided that all
of the conditions set forth in Article IV have been satisfied or waived, or at
such time and place as the parties hereto shall agree.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
The Issuer represents and warrants to, and agrees with, the Holder that:
 
(a)           The Issuer has been duly incorporated and is an existing
corporation or company in good standing under the laws of the jurisdiction of
its incorporation, with corporate power and authority to own its properties and
conduct its business as currently conducted; and the Issuer is duly qualified to
do business as a foreign corporation in good standing in all other jurisdictions
in which its ownership or lease of property or the conduct of its business
requires such qualification, except where the failure to be duly qualified or in
good standing would not individually or in the aggregate have a material adverse
effect on the condition (financial or other), business, properties or results of
operations of the Issuer and its subsidiaries taken as a whole (“Material
Adverse Effect”).
 
(b)           The Master Warrant Agreement has been duly authorized by the
Issuer and, as of the Closing, will have been duly executed and delivered by the
Issuer.  As of the Closing, the Exchange, the New Warrants and the shares of
Common Stock issuable upon exercise of the New Warrants have been duly
authorized by the Issuer; and when the New Warrants are issued, executed, and
delivered or registered, as applicable, pursuant to this Agreement and when the
Master Warrant Agreement is executed and delivered and the New Warrants are
countersigned by the Warrant Agent, in the case of Global Warrants, or
registered by the Warrant Agent in the Warrant Register, in the case of the
Book-Entry Warrants, in each case in accordance with the provisions of the
Master Warrant Agreement, the Master Warrant Agreement will have been duly
executed and delivered, such New Warrants will have been duly executed,
authenticated, issued and delivered or registered, as applicable, and will be
entitled to the benefits provided in the Master Warrant Agreement, and the
Master Warrant Agreement and such New Warrants will constitute valid and legally
binding obligations of the Issuer, enforceable against the Issuer in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required for the consummation of
the transactions contemplated by the Operative Documents in connection with the
Exchange and issuance of the New Warrants, except (i) as may be required under
the Securities Act, the Securities Exchange Act of 1934 (the “Exchange Act”) or
the regulations thereunder, state securities “Blue Sky” laws in connection with
the transactions contemplated hereby, (ii) such as will have been obtained on or
prior to the Closing and (iii) for such consents, approvals, authorizations, or
orders as to which the failure to obtain or have would not adversely affect the
Holder and as to which the failure to obtain or have would not have a Material
Adverse Effect. The foregoing representation is made after reasonable
consultation with counsel having responsibility for the matters covered
thereby.  “Operative Documents” means this Agreement, the Master Warrant
Agreement and the New Warrants.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE HOLDER
 
The Holder represents and warrants to, and agrees with, the Issuer that:
 
(a)           The Holder has been duly organized and is in good standing under
the laws of the jurisdiction of its organization, with company power and
authority to execute, deliver and perform the terms of this Agreement and to
consummate the Exchange and has taken all necessary company action to authorize
the execution, delivery and performance of this Agreement.
 
(b)           This Agreement has been duly and validly executed and delivered by
the Holder and constitutes the legal, valid and binding obligation of the
Holder, enforceable against the Holder in accordance with its terms, subject to
bankruptcy, insolvency or other similar laws of general application affecting
creditors’ rights and general principles of equity.
 
(c)           Neither the execution and delivery by the Holder of this
Agreement, the compliance by the Holder with the terms and conditions hereof,
nor the consummation by the Holder of the transactions contemplated hereby will
(i) violate, result in a breach of, or constitute a default under its
constitutional or other governing documents, if any, (ii) violate, result in a
breach of, or constitute a default under (with or without notice or lapse of
time, or both), in each case in any material respect, any agreement, instrument,
judgment, order or decree to which the Holder is a party or is otherwise bound
or give to others any material rights or interests (including rights of
purchase, termination, cancellation or acceleration) under any such agreement or
instrument or (iii) conflict with or violate in any material respect any
applicable laws.  The execution, delivery and performance of this Agreement by
the Holder and the consummation of the transactions contemplated hereby do not
and will not require any permit of, or filing with or notification to, any
Governmental Entity except, as applicable, requirements under the Exchange Act
and the rules and regulations promulgated thereunder.  “Governmental Entity”
means, in any jurisdiction, any (i) federal, state, local, foreign or
international government; (ii) court, arbitral or other tribunal; (iii)
governmental or quasi-governmental authority of any nature (including any
political subdivision, instrumentality, branch, department, official or entity);
or (iv) agency, commission, authority or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           The Holder and/or its affiliates are the lawful owners of record
and beneficially of the Existing Holder Warrants listed next to its name on
Schedule I, and have good and marketable title to the Existing Holder Warrants,
free and clear of any encumbrances, except for encumbrances created by this
Agreement.  There are no contracts or other agreements between or among the
Holder and any other person that would conflict with, restrict or prohibit the
Holder’s ability to exchange the Existing Holder Warrants as described herein.
 
ARTICLE IV
CONDITIONS TO CLOSING
 
Section 4.1            Mutual Conditions.  The respective obligations of each
party to this Agreement to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, at or before the Closing,
of following condition:
 
(a)           Note Exchange.  The Note Exchange shall have been consummated in
accordance with the terms thereof or the Issuer and Holder shall have entered
into an irrevocable agreement to consummate the Note Exchange.
 
Section 4.2            Conditions to the Obligations of the Issuer.  The
obligations of the Issuer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, at or before the Closing,
of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Holder set forth in this Agreement that are qualified as to
materiality shall be true and correct in all respects, and those that are not so
qualified shall be true and correct in all material respects, on and as of the
date hereof and on and as of the Closing as though made on and as of the
Closing, other than for such failures to be true and correct, that individually
and in the aggregate, would not reasonably be expected to have a material
adverse effect on the Holder’s ability to perform its obligations under this
Agreement.
 
(b)           Performance of Agreements.  The Holder shall have performed and
complied in all material respects with each agreement and obligation required by
this Agreement to be performed or complied with by the Holder on or prior to the
Closing.
 
(c)           Closing Deliveries.  The Holder shall have made the deliveries
required to be made by it under Section 1.1.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.3            Conditions to the Obligations of the Holder.  The
obligations of the Holder to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, at or before the Closing,
of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Issuer set forth in this Agreement that are qualified as to
materiality shall be true and correct in all respects, and those that are not so
qualified shall be true and correct in all material respects, on and as of the
date hereof and on and as of the Closing as though made on and as of the
Closing, other than for such failures to be true and correct, that individually
and in the aggregate, would not reasonably be expected to have a material
adverse effect on the Issuer’s ability to perform its obligations under this
Agreement.
 
(b)           Performance of Agreements.  The Issuer shall have performed and
complied in all material respects with each agreement and obligation required by
this Agreement to be performed or complied with by the Issuer on or prior to the
Closing.
 
(c)           Closing Deliveries.  The Issuer shall have made the deliveries or
registrations, as applicable, required to be made by it under Section 1.1.
 
ARTICLE V
SURVIVAL
 
Section 5.1            Survival.  All representations and warranties of the
Issuer under this Agreement shall not survive the Closing.
 
ARTICLE VI
GENERAL
 
Section 6.1           Entire Agreement.  This Agreement contains all of the
agreements, covenants, terms, conditions and representations and warranties
agreed upon by the parties relating to the subject matter hereof and supersedes
all prior and contemporaneous agreements, negotiations, correspondence,
undertakings, representations, warranties and communications of any kind between
the parties and their representatives, whether oral or written, respecting such
subject matter.
 
Section 6.2           Successors and Assigns.  This Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective legal representatives, successors and assigns; provided, that
no party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of each other
party hereto.
 
Section 6.3            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of laws.
 
Section 6.4           Counterparts; Effectiveness.  This Agreement may be
executed and delivered (including by electronic or facsimile transmission) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 6.5           Severability.  If a court of competent jurisdiction rules
that any provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, the parties agree that this
Agreement shall be considered severable and divisible, and a reviewing court
shall have the authority to amend or “blue pencil” this Agreement so as to make
it fully valid and enforceable.
 
Section 6.6            Expenses.  All fees and expenses incurred in connection
with the transactions contemplated hereby shall be the responsibility of the
respective party incurring such fees and expenses.
 
Section 6.7           Notices.  All notices and other communications provided
for or permitted hereunder shall be in writing and shall be made by (a) United
States registered or certified mail (return receipt requested), postage prepaid,
in an envelope properly sealed, (b) a facsimile transmission where written
acknowledgment of receipt of such transmission is received and a copy of the
transmission is mailed with postage prepaid or (c) a nationally recognized
overnight delivery service, in each case as follows:
 
(a)           if to the Issuer:
 
Hancock Fabrics, Inc.
One Fashion Way
Baldwyn, Mississippi 38824
Attention:   Chief Financial Officer
 
with a copy (which shall not constitute notice) to:
 
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, California 94111
Attention:   C. Brophy Christensen, Jr., Esq.
      Eric C. Sibbitt, Esq.
 
(b)           if to the Holder, to the address under the Holder’s name on the
signature pages hereto.
 
Section 6.8           Remedies; Limitations.
 
(a)           The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.   It is accordingly agreed
that, in addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Issuer, on the one hand, and
the Holder, on the other hand, will be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement.  The parties agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           The sole and exclusive remedy for breaches of representations and
warranties set forth herein shall be the respective right to refuse to
consummate one or more transactions contemplated herein, as applicable, in
accordance with and subject to the conditions precedent set forth herein.
 
(c)           Notwithstanding anything to the contrary herein, in any action,
suit, claim or other proceeding hereunder or otherwise in connection with the
transactions contemplated hereby, whether pursuant to claims under contract,
tort, indemnification or any other theory, no party shall seek or be entitled
to, and each party hereby knowingly and expressly disclaims the right to assert
or receive, damages other than direct damages.  In furtherance of the foregoing,
the parties expressly disclaim, and shall not be entitled to recover, any
indirect, incidental, special, exemplary, punitive or consequential damages or
any damages measured by or based on diminution of value, lost profits, a
multiple of earnings and/or future value of the New Warrants.
 
*  *  *  *  *
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
 

 
HANCOCK FABRICS, INC.
           
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 

 
[HOLDER]
           
By:
/s/      Name:       Title:                              
Address:
           
[                           ]
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I


 
Holder
Amount of Existing Holder Warrants to be Exchanged
Exchange Consideration (per Existing Holder Warrant Exchanged)
Amount of New Warrants to be Issued (Rounded down to nearest whole New Warrant)
       



 